Hita,, C. J.
1. In tlie exercise of liis statutory right, the accused is authorized to make any statement to the jury in. his defense that he may deem necessary, and, so long as he confines himself to the transaction under investigation, this right can not be restricted by the trial judge. This does not mean, however, that the accused can occupy the time of the court in making wholly irrelevant statements, entirely inapplicable to the ease; and the judge, in his discretion, can interrupt him when he is doing so, and instruct him to confine his statement to the case. Coxwell v. State, 66 Ga. 309.
2. Ho material error of law appears, and the verdict is fully supported by the evidence. Judgment affirmed.